[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-13785                 ELEVENTH CIRCUIT
                                                                APRIL 20, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                     D. C. Docket No. 04-14040-CR-KMM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ROBERT OWENS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 20, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Robert Owens appeals pro se the denial of his motion to reduce his sentence.
18 U.S.C. § 3582(c)(2). Owens moved to reduce his sentence based on

Amendments 433 and 599 to the Guidelines. We affirm.

      We review a denial of a motion to reduce a sentence under section

3582(c)(2) for abuse of discretion. United States v. Brown, 332 F.3d 1341, 1343

(11th Cir. 2003).

      A district court may modify a sentence under section 3582(c)(2) for a

defendant who was sentenced to a term of imprisonment based upon a sentencing

range that has subsequently been lowered by the Sentencing Commission.

Amendment 433 became effective November 1, 1991. U.S.S.G. App. C, amend.

433. Amendment 599 became effective November 1, 2000. U.S.S.G. App. C,

amend. 599. Owens was sentenced in 2004.

      The district court did not abuse its discretion when it denied Owens’s motion

to reduce his sentence because Amendments 433 and 599 were in effect when he

was originally sentenced. Owens’s term of imprisonment was not based on a

sentencing range that was later lowered by the Sentencing Commission. See

U.S.S.G. App. C, amend. 433, 599; 18 U.S.C. § 3582(c)(2). We affirm the denial

of Owens’s motion to reduce his sentence.

      AFFIRMED.




                                         2